DETAILED ACTION
Allowable Subject Matter
1.    Claims 1 and 7-15 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,7,12 and 15  ,which include, a phase optimization method of an optical phased array (OPA), the phase optimization method having  performing a first phase optimization in a genetic algorithm method to obtain a first beam phase profile; and after performing the first phase optimization, sequentially applying to the first beam phase profile, a step scan method in which a phase scan is performed step by step with a predetermined interval, and then a hill climb optimization method, to perform a second phase optimization (claims 1 and 15); and  the generating the first phase beam profile comprises: generating a population comprising a plurality of beam phase profiles in a first operation and acquiring beam profile images with respect to the plurality of beam phase profiles in a second operation and evaluating a fitness with respect to the acquired beam profile images in a third operation; selecting at least one phase profile of the plurality of beam phase profiles on which the evaluating of the fitness is performed, in a fourth operation; generating a new population based on the selected beam phase profiles in a fifth operation; and repeating the second operation through the fifth operation with respect to the new population, and when a number of generations of the new population reaches a set number, selecting a beam phase profile corresponding to a maximum fitness value as the first beam phase .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/25/2021